Citation Nr: 0612948	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  03-33 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for an adjustment disorder with mixed features.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984 and from August 1989 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In an August 1994 unappealed rating decision, the RO 
denied service connection for an adjustment disorder; the 
additional evidence submitted or otherwise obtained since 
that decision is merely cumulative of evidence already of 
record and/or does not raise a reasonable possibility of 
substantiating this claim.

2.  Although the veteran has been diagnosed with PTSD, the 
medical evidence of record does not link his PTSD to his 
military service; the evidence does not show he engaged in 
combat with the enemy, and there is no objective information 
corroborating his claimed stressors in service - to support 
the diagnosis.


CONCLUSIONS OF LAW

1.  The August 1994 RO decision denying service connection 
for an adjustment disorder is final; new and material 
evidence has not been submitted since that decision to reopen 
this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156, 20.1103 (2005).

2.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  In this case, the veteran received 
VCAA notice in an August 2002 letter (VCAA letter) prior to 
the December 2002 decision at issue, thus complying with the 
preferred sequence of events specified in Pelegrini II.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).



The VCAA letter in this case summarized the evidence needed 
to substantiate a claim for service connection and provided a 
general definition of the type of evidence which constitutes 
new and material evidence for purposes of reopening a claim.  
The VCAA letter described VA's duty to assist and specified 
the evidence the veteran was expected to provide, including 
the information needed to obtain pertinent records.  In an 
additional letter to him, dated in August 2002, the RO 
requested that he submit a detailed list of stressors in 
service related to his PTSD.  In this way, the letters sent 
to him, especially considered collectively, clearly satisfy 
the first three "elements" of the notice requirement.

Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claims.  A more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 
(Vet. App. March 3, 2006).  Here, the veteran was informed of 
the type of evidence needed to substantiate his claims (both 
for service connection and to reopen his previously denied 
claim for this), but he was not given notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided him on these latter two elements, 
the Board finds no prejudice to him in adjudicating his 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
This is because, as the Board will conclude below, 
the preponderance of the evidence is against his claims, so 
any questions concerning the appropriate disability ratings 
or effective dates to be assigned are rendered moot.

Also, in an additional decision during the pendency of this 
appeal, the Court held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006).  The Court further explained 
that a notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient 
in the previous denial.  See id.

Here, as discussed above, the VCAA letter discussed the need 
to submit new and material evidence to reopen the veteran's 
adjustment disorder claim and contained a brief description 
of what constitutes new and material evidence; however, it 
failed to specify what evidence would be necessary to satisfy 
the elements that were found insufficient in the previous 
denial.  But in the October 2003 Supplemental Statement of 
the Case (SSOC), the RO clearly informed the veteran of the 
evidence needed to substantiate the elements of the 
underlying claim which were found insufficient in the August 
1994 decision.  He received this notice before the RO issued 
additional SSOCs in November and December 2003, 
readjudicating his claims.  Therefore, notwithstanding Kent, 
the Board finds that deciding the appeal at this juncture is 
nonprejudicial.

That said, it should be noted that the VCAA appears to have 
left intact the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  Nothing in 
the VCAA shall be construed to require the Secretary of VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.



In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will now 
address the veteran's claims.

Analysis

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an adjustment disorder.

In general, rating decisions that are not timely appealed are 
final and binding on a veteran based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2005).  Appellate review of an RO's rating 
decision is initiated by the filing of a timely notice of 
disagreement (NOD) by the claimant.  If the NOD is not filed 
within one year from the date of mailing of notice of the 
rating decision, the underlying decision "shall become final 
and the claim will not thereafter be reopened or allowed," 
except as otherwise provided.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2005).  In this case, the RO 
notified the veteran of the August 1994 decision in September 
1994.  And since he did not file an NOD in response within 
one year of the mailing of the notice, that rating decision 
became final and binding on him based on the evidence then of 
record.

Pursuant to 38 U.S.C.A. § 5108, however, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to the claim.  The Board 
notes there has been a regulatory change with respect to the 
definition of new and material evidence - which applies 
prospectively to all claims made on or after August 29, 2001.  
See 38 C.F.R. § 3.156(a) (2005).  Because the veteran's 
petition to reopen was received in August 2002, the current 
version of the law, which is set forth in the following 
paragraph, is applicable here.



New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the Board must first determine whether the claimant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  Thus, the Board's initial inquiry 
in regard to this claim will be whether any additionally 
submitted evidence (i.e., since August 1994) provides a basis 
for reopening this claim.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical evidence of the in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The pertinent evidence of record at the time of the August 
1994 decision consisted of the veteran's service medical 
records (SMRs), treatment records from a VA Medical Center 
(VAMC), and the reports of VA general examinations.  The SMRs 
were silent for any complaint of, diagnosis of, or treatment 
for any psychiatric problem, including an adjustment 
disorder.  In fact, in an April 1991 mental evaluation, 
immediately before the veteran's discharge, he was noted as 
having normal behavior, mood, and thought content.  He was 
fully oriented.  


American Lake, Tacoma, Washington VAMC records dating from 
October 1993 to August 1994 show a diagnosis of an adjustment 
disorder with mixed features and report the veteran's 
treatment, but they do not include an opinion linking this 
condition to his military service.

While the RO acknowledged that the veteran had a then current 
diagnosis of an adjustment disorder, it nonetheless denied 
service connection in its August 1994 decision because the 
evidence did not show his condition was related to his 
military service.  So, to reopen this claim, there must be 
evidence of record now at least suggesting that his current 
condition was incurred in or aggravated by service, or that 
it is somehow otherwise related to his military service.

The additional evidence submitted since the RO's August 1994 
decision consists of the veteran's personnel file, VA 
treatment records dating from 1995 to 2002, the reports of VA 
examinations, and several statements from him.  Although 
these records are new, in the sense they were not previously 
before VA decision makers in August 1994, they still do not 
provide evidence, apart from the veteran's own testimony, 
that his condition is related to his military service.  Thus, 
these records do not correct the deficiency in the evidence 
on file at the time of the RO's decision in August 1994 - or 
even tend to in this regard.

The veteran's personnel file and the VA examinations do not 
contain any information bearing directly or substantially on 
the issue at hand.  Records from the West Los Angeles, 
California VAMC describe his treatment and psychiatric 
condition, but do not provide information as to etiology or 
the date of onset of it.  Medical evidence only showing 
current treatment for the condition at issue is insufficient 
to reopen the claim.  See Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).



In short, none of the medical evidence added to the record 
since August 1994 shows a causal relationship between the 
veteran's service in the military and any current 
symptomatology or diagnoses.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

The only evidence suggesting that the veteran's current 
disability is related to military service are statements made 
by the veteran, himself, but his statements are cumulative 
and redundant of similar contentions raised in the past, and 
therefore, are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, it is well established that 
laypersons without medical training, such as the veteran, 
are not competent to comment on medical matters such as 
diagnosis, date of onset, or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2005) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Indeed, in Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court specifically 
noted that "[l]ay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108."

Because there is still no competent medical evidence linking 
the veteran's adjustment disorder to his military service, 
the additional evidence received since the RO's August 1994 
decision does not raise a reasonable possibility of 
substantiating this claim.  See 38 C.F.R. § 3.156 (2005).  It 
therefore is not both new and material, and his attempt to 
reopen this claim is unsuccessful.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



Entitlement to service connection for PTSD.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV); (2) medical evidence of a causal link 
between current symptomatology and the claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. § 
3.304(f) (2005); Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, June 2001 outpatient treatment records from the 
West Los Angeles VAMC contain diagnoses of PTSD - albeit by 
history.  Therefore, element (1), current diagnosis, has been 
satisfied.

As to element (2), medical nexus, the veteran reports that 
certain stressful incidents in service, specifically during 
his service in the demilitarized zone (DMZ) between North and 
South Korea in 1980 and 1981, precipitated the eventual 
diagnosis of PTSD.  These stressors include:  living in a 
generally hostile environment, a frightening incident on the 
rifle range with a fellow soldier, close proximity to mines 
and explosives, hearing North Korean propaganda, and 
performing river crossing exercises where four servicemen 
drowned.  The medical opinions of record do not refer to any 
of these stressors, in particular, nor do they articulate a 
link between the veteran's PTSD and any specific stressors, 
or even to military service in general.  Therefore, element 
(2) has not been met.

To the extent the veteran, himself, contends that his PTSD is 
related to his military service, as discussed above, it is 
now well established that laypersons without medical 
training, such as him, are not competent to comment on 
medical matters such as diagnosis, date of onset, or cause of 
a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005).  
His unsubstantiated statements are not competent medical 
evidence and do not serve to establish the requisite medical 
nexus.



With regard to element (3), sufficient proof of stressors in 
service, the evidence necessary to establish that the claimed 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2005).  If the evidence establishes the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

Where, on the other hand, a determination is made that the 
veteran did not "engage in combat with the enemy," or the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In these situations, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies his statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Here, the Board observes there is no evidence the veteran 
participated in combat.  His military occupational 
specialties (MOS) during service were track vehicle repairer 
and fire support specialist.  His awards and decorations do 
not include any indication of combat status.  Accordingly, 
the presumptions for combat veterans are not applicable here.  
VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b) [and 38 C.F.R. § 3.304(d)], requires that 
a veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  See VAOPGCPREC 12-99 (Oct. 18, 1999); 65 
Fed. Reg. 6256-6258 (2000).  And because the veteran did not 
engage in combat, the law, in turn, requires that his 
stressors be independently corroborated.  That is to say, his 
lay testimony alone is insufficient to establish the 
occurrence of an alleged stressor.  See Moreau v. Brown, 9 
Vet. App. at 395.

The VCAA obligates VA to assist the veteran in obtaining 
evidence necessary to support his claim.  VA's success in 
obtaining relevant evidence is largely dependent, however, on 
cooperation from him.  In the case of records requested to 
corroborate a claimed stressful event in service, he must 
provide information sufficient for the records custodian to 
conduct a search of the corroborative records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §3.159 (2005).

In the case at hand, the RO sent the veteran two requests - 
in an August 2002 letter and as part of a November 2003 SSOC, 
asking that he provide detailed information concerning his 
alleged stressors in service.  He said he did not receive the 
PTSD questionnaire attached to the August 2002 letter, but he 
did complete and return the questionnaire sent him in 
November 2003.  Unfortunately, he did not provide specific 
enough information for a meaningful and productive search.  
For example, he has not identified the names of the 
individuals who supposedly drowned, and he noted that 
although they were likely part of his division, he did not 
know them.  And his contention that he was subjected to 
propaganda, and worked near explosives and mines, are the 
types of events that are inherently particularly difficult to 
verify.  He has not provided testimony from anyone who can 
corroborate this account, or any of the other alleged events.  
Additionally, he listed his stressors as occurring as early 
as June of 1980.  This interestingly would predate his 
enlistment by two months.

In a December 2003 SSOC, the RO declared the evidence 
insufficient for submission to the U.S. Armed Services Center 
for Unit Records Research (CURR), which is now called the U. 
S. Army and Joint Services Records Research Center (JSRRC).  
The Board concurs, finding that the information submitted by 
the veteran is insufficient to conduct a meaningful and 
productive search for potentially substantiating records.  So 
his alleged stressors remain unverified or unverifiable.



Because the veteran's purported stressors in service cannot 
be independently verified, and there is no medical opinion of 
record linking his PTSD to service, his claim for service 
connection must be denied.  The preponderance of the evidence 
is against his claim, meaning that the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102 (2005); 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

The petition to reopen the claim for service connection for 
an adjustment disorder is denied.

The claim for service connection for PTSD is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


